Citation Nr: 0837175	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  05-24 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1987 until 
November 1989 and from November 1990 until December 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

The veteran also requested a hearing before a member of the 
Board, which was scheduled for January 2008.  The record 
indicates that the veteran canceled her hearing.  Because the 
veteran has not requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(e).  The January 2008 statement also waived RO 
consideration of all evidence sent directly to the Board; as 
such, the newly submitted evidence will be reviewed without 
prior RO consideration.  


FINDINGS OF FACT

1. A final September 2002 rating decision denied a claim to 
reopen the claim for service connection for a left knee 
disorder.  

2.  The evidence associated with the claims file since the 
September 2002 final denial does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for left knee disorder.  


CONCLUSIONS OF LAW

1.  The September 2002 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the September 2002 rating 
decision is not new and material; the claim of entitlement to 
service connection for left knee disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
July 2003 and February 2004 included the criteria for 
reopening a previously denied claim and the criteria for 
establishing service connection.  Although the information 
concerning why the claim was previously denied was not 
provided, that information was included in the May 2004 
rating decision, the May 2005 Statement of the Case, and 
August 2005 Supplemental Statement of the Case.  Furthermore, 
the veteran demonstrated actual knowledge of that information 
in a July 2004 statement, when she claimed hat service 
connection should be granted as her injury had been incurred 
in and aggravated by service.  Additionally, the veteran's 
representative provided an August 2008 Appellant's brief 
indicating the importance of chronicity to the veteran's 
claim and thus actual knowledge of the need for a link 
between the veteran's in-service knee injury and her current 
injury.  Thus, the Board finds that no additional notice is 
necessary and the veteran was not prejudiced by any 
deficiencies of notice.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in July 2003, February 2004, and other 
subsequent letters that fully addressed all four notice 
elements and that the July 2003 and February 2004 letters 
were sent prior to the initial RO decision in this matter.  
The letters informed her of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  She was also asked to submit 
evidence and/or information in her possession to the RO.  

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of her case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  She has 
submitted additional medical records.  Additionally, in the 
absence of new and material evidence submitted by the 
claimant, the duty to assist is not triggered.  See 38 U.S.C. 
§ 5103A(d), (g); Paralyzed Veterans of Am. v.Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1353 (Fed.Cir. 2003) 
(Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet. app. 542, 546 (1996) (Holding that unless the 
veteran has submitted new and material evidence warranting 
the reopening of her claim, the duty to assist does not 
attach). 
 
Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

New and Material Evidence

The veteran seeks to reopen a previously denied claim for 
service connection for a left knee disorder.  A review of the 
record indicates that the veteran was previously denied 
service connection for that disorder in a September 2002 
rating decision.  The veteran did not file a Notice of 
Disagreement and the rating decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).   

The RO does not appear to have reopened the veteran's claim.  
However, the question of whether new and material evidence 
has been received to reopen a claim must be addressed by the 
Board regardless any RO action.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the September 2002 
rating decision consisted of service medical records, which 
indicated that the veteran complained of pain in the left 
knee, in April 1993; however, the examiner noted that the 
left knee had a full range of motion, as well as no edema, 
discoloration, or deformity.  A January 1990 VA examination 
also noted a normal knee and ankle reflexes; the general 
physical examination was within normal limits.  VA outpatient 
treatment records also indicated that the veteran complained 
of left knee pain, which she reported to have developed due 
to an injury in the military and persisted to the present, as 
indicate in a May 2001 VA outpatient treatment record.  

The September 2002 rating decision found that the evidence 
did not show a link between the veteran's claimed left knee 
disorder and military service.

Subsequent to the September 2002 rating decision, no opinions 
as to the etiology of her left knee disorder have been 
provided.  VA outpatient treatment records did not note a 
left knee disorder for years following her discharge, and did 
not provide any opinions as to the etiology of her left knee 
disorder.  Records from the Madigan Army Medical Center were 
also provided, which revealed treatment for a left knee 
disorder.  Although these also noted the veteran's reports 
that she had had left knee pain since service, they did not 
provide any opinions as to the etiology of her left knee 
disorder.  None of the medical records submitted subsequent 
to the prior final decision provided any medical nexus 
opinions relating the etiology of the veteran's claimed 
disorder to service.  

In her current attempt to reopen the claim, the veteran has 
also filed additional personal statements, claiming that she 
has had knee pain since her in-service injury.  

Although the evidence submitted since the September 2002 
rating decision is new, in that it was not previously of 
record, the newly submitted evidence is not material.  None 
of the newly associated evidence provided any medical 
evidence attributing the veteran's claimed left knee disorder 
to her active service.  The newly submitted medical evidence 
only demonstrates what was previously known, that the veteran 
has received treatment for her claimed left knee disorder.  
Additionally, the new lay evidence attesting to the veteran's 
claim of an in-service injury are redundant of her earlier 
statements of having developed a left knee disorder, but do 
not provide competent medical evidence supportive of her 
claim.  

The evidence received since the September 2002 rating 
decision does not contain credible medical evidence indicting 
that the veteran has a left knee disorder related to service.  
Therefore, the additional evidence received is not 
"material" since it does not relate to an unestablished 
fact necessary to substantiate her service connection claim, 
specifically that her left knee disorder developed in or is 
related to her service, and does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that the claim for service connection may not be 
reopened. 

        
ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for entitlement to service 
connection for left knee disorder is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


